People v Polo (2018 NY Slip Op 04087)





People v Polo


2018 NY Slip Op 04087


Decided on June 7, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2018

Manzanet-Daniels, J.P., Tom, Andrias, Kapnick, Singh, JJ.


6801 407/16

[*1]The People of the State of New York, Respondent,
vRafael Polo, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Albert Lorenzo, J. at suppression motion and plea; John W. Carter, J. at sentencing), rendered November 28, 2016, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2½ years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses his suppression and excessive sentence claims. The court's oral colloquy with defendant concerning the waiver avoided conflating the right to appeal with the rights normally forfeited upon a guilty plea, and it satisfied the standards for such a colloquy (see People v Bryant, 28 NY3d 1094 [2016]). After consulting with counsel, defendant also signed a written waiver that thoroughly explained the rights he was relinquishing, and the record shows that he understood the waiver.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 7, 2018
CLERK